Citation Nr: 0831059	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO. 06-30 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to a total rating due to individual 
unemployability caused by service-connected disability 
(TDIU).


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to 
January 1969.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the RO.

In February 2006, the veteran's then-representative, 
Richard A. LaPointe, Attorney, notified the Board that he 
was no longer representing the veteran.

In subsequent correspondence, such as the cover letter to 
the July 2006 Statement of the Case and a March 2007 
letter, VA notified the veteran that if he did not have a 
representative, he had various options to appoint one. 
However, he did not respond to that correspondence and is, 
therefore, unrepresented in this case.

In his substantive appeal (VA Form 9), received by the RO 
in September 2006, the veteran raised contentions to the 
effect that increased ratings were warranted for his 
service connected disabilities. In this regard, the Board 
notes that in the September 2005 rating action, the RO 
confirmed and continued the foregoing ratings for each of 
the veteran's service-connected disabilities. The veteran 
was notified of those decisions, as well as his appellate 
rights. However, did not submit a notice of disagreement 
with which to initiate an appeal. Therefore, those 
decisions became final. 38 U.S.C.A. § 7105(c) (West 2002 
and Supp. 2007); 38 C.F.R. § 20.1103 (2007). The Board has 
no jurisdiction or authority over those issues for the 
purposes of the current TDIU appeal. 38 U.S.C.A. § 7104(a) 
(West 2002 and Supp. 2007); 38 C.F.R. § 20.101 (2007); 
Parker v. Brown, 7 Vet. App. 116, 118 (1994) (holding that 
disability is related to a claim for a total disability 
rating based on individual unemployability but not 
necessarily inextricably so). Nevertheless, they are 
referred to the RO for appropriate action.




FINDINGS OF FACT

1. The veteran has a combined rating of 60 percent for the 
following service connected disabilities: arteriosclerotic 
cardiovascular disease, evaluated as 30 percent disabling; 
diabetes mellitus with renal insufficiency, evaluated as 
20 percent disabling; sinusitis, evaluated as 10 percent 
disabling; a scar, status post brow incision, evaluated as 
10 percent disabling; hemorrhoids, evaluated as 
noncompensable; otitis media, evaluated as noncompensable; 
and erectile dysfunction, evaluated as noncompensable.

2. The veteran's service-connected disorders do not 
preclude him from securing and following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16, 4.18 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his claim of entitlement to TDIU. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a 
veteran of the information and evidence not of record that 
is necessary to substantiate the claim. 38 U.S.C.A. § 5103; 
38 CFR § 3.159(b)(1). As part of that notice, VA must 
inform the veteran of the information and evidence he is 
expected to provide, as well as the information and 
evidence VA will seek to obtain on his behalf. See 38 
U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO). 
Id.; see also, Pelegrini v. Principi, 18 Vet. App. 112 
(2004). However, VA may proceed with adjudication of a 
claim if errors in the timing or content of the notice are 
not prejudicial to the veteran. Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

In April 2005, the RO timely notified the veteran that in 
order to establish entitlement to TDIU, the evidence had to 
show that his service-connected disabilities were 
sufficient, without regard to other factors, to prevent him 
from performing the physical and/or mental tasks required 
to get or keep substantially gainful employment. 38 
U.S.C.A. § 5103(a). The RO noted that, generally, the 
veteran had to meet certain disability percentage ratings 
specified in 38 C.F.R. § 4.16. However, the RO informed the 
veteran that he could also show the need for an extra-
schedular evaluation based on exceptional circumstances. 
38 C.F.R. § 3.321.

The RO set forth examples of the types of medical and lay 
evidence that the veteran could submit (or ask VA to 
obtain) in support of his claim, e.g., medical records from 
VA and private health care providers; relevant records from 
any Federal agency, such as the Social Security 
Administration; and statements from current or former 
employers. 

After reviewing the record, the Board finds that the 
veteran has had a meaningful opportunity to participate in 
the development of his claim of entitlement to TDIU. 
Mayfield v. Nicholson , 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). It appears 
that all relevant evidence identified by the veteran has 
been obtained and associated with the claims folder. Such 
evidence includes VA treatment records; reports of multiple 
VA examinations; and Social Security records. The veteran 
has not identified any outstanding evidence which could be 
used to support his claim; and therefore, further action is 
unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of that claim. See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (development 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran is to 
be avoided). Accordingly, the Board will proceed to the 
merits of the appeal. 

The Law and Analysis

The veteran contends that his multiple service-connected 
disabilities preclude him from securing or maintaining 
substantially gainful employment. In this regard, he notes 
that he receives Social Security benefits primarily for 
disability resulting from his service-connected 
arteriosclerotic heart disease and diabetes. Therefore, he 
maintains that a TDIU is warranted. 

After reviewing the record, the Board finds that the 
schedular ratings for the veteran's service-connected 
disabilities do not meet the criteria for a TDIU or that 
extraschedular consideration is warranted. Accordingly, the 
appeal is denied. 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities. 
If there is only one such disability, this disability shall 
be ratable at 60 percent or more. If there are two or more 
such disabilities, at least one disability must be rated at 
40 percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a). 

When a claimant is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth 
in 38 C.F.R. § 416(a), the RO may submit such case to the 
Director, Compensation and Pension Service, for 
extraschedular consideration. 38 C.F.R. § 4.16(b). 
Attendant considerations include the extent of the 
veteran's service-connected disabilities, his employment 
history, and level of education and vocational training. 

The Board is precluded from granting a total rating under 
section 4.16(b) because the authority to grant such a 
rating is vested specifically in the Director, of the VA 
Compensation and Pension Service. Should the Board find 
that a case is worthy of consideration under section 
4.16(b), the Board may remand the case to the RO for 
referral to the VA Director, Compensation and Pension 
Service, but the Board may not grant a total rating in the 
first instance. See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996). Thus, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.

For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect 
some factor which places the claimant in a different 
position than other veterans with the same disability 
rating. A veteran may be considered as unemployable upon 
termination of employment which was provided on account of 
disability, or in which special consideration was given on 
account of the same, when it is satisfactorily shown that 
he or she is unable to secure further employment. 38 C.F.R. 
§ 4.18. The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough. A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment. The question is 
whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
veteran can find employment. Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

In this case, the veteran has a combined rating of 60 
percent for the following service connected disabilities: 
arteriosclerotic cardiovascular disease, evaluated as 30 
percent disabling; diabetes mellitus with renal 
insufficiency, evaluated as 20 percent disabling; 
sinusitis, evaluated as 10 percent disabling; a scar, 
status post brow incision, evaluated as 10 percent 
disabling; hemorrhoids, evaluated as noncompensable; otitis 
media, evaluated as noncompensable; and erectile 
dysfunction, evaluated as noncompensable. Such ratings do 
not meet the minimum schedular criteria for TDIU under 38 
C.F.R. § 4.16(a). 

In its September 2005 rating action, the RO confirmed and 
continued the foregoing ratings for each of the veteran's 
service-connected disabilities. The veteran was notified of 
those decisions, as well as his appellate rights. However, 
did not appeal the ratings assigned for his service-
connected disabilities to the Board. Therefore, the Board 
has no jurisdiction or authority over them for the purposes 
of the current TDIU appeal. Cf. Parker v. Brown, 7 Vet. 
App. 116, 118 (1994) (holding that disability is related to 
a claim for a total disability rating based on individual 
unemployability but not necessarily inextricably so).

Because the ratings assigned for service-connected 
disabilities in this case do not meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a), the Board will 
review the RO's decision to deny referral to the VA 
Director of the Compensation and Pension Service for 
consideration of the veteran's TDIU claim on an 
extraschedular basis. Floyd, 9 Vet. App. at 95; Bagwell, 9 
Vet. App. at 339. Upon review of the claims file, however, 
the Board finds that the evidentiary record does not 
support a conclusion that the veteran's case should be so 
referred. 

Although the veteran is currently unemployed, that fact, 
alone, is not enough to trigger extraschedular 
consideration. As noted above, the question is whether the 
veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment. 

The veteran last worked in October 2002 as a security 
guard; and the preponderance of the evidence of record, 
such as his October 2002 notice to his employer and reports 
from, his former employer, dated in April 2004 and March 
2006, suggest that he retired on his own volition. While he 
and his wife (see Daily Activities Questionnaire, dated in 
May 2003) state that he retired for medical reasons, the 
preponderance of the evidence is negative for competent 
medical evidence to support their assertions. For example, 
reports of multiple VA examinations, performed in 2003, 
2005, and 2006, are generally consistent and show that the 
veteran's multiple service-connected disabilities have 
little, if any, impact on his daily activities or 
employment. In addition, a statement from the veteran's 
treating physician, received by VA in September 2006, 
suggests that the veteran is able to perform some types of 
employment. In this regard, the Board notes that veteran 
has a four year college degree and multiple work 
experiences, including that of a school teacher. Moreover, 
there is no probative evidence of record to suggest that he 
is incapable of performing sedentary employment or other 
forms of similar work. 

The veteran is in receipt of Social Security disability 
benefits, primarily due his cardiovascular disease and 
diabetes mellitus. While certainly relevant to 
consideration of the TDIU issue, the receipt of such 
benefits is not dispositive. VA is not bound by decisions 
of the Social Security Administration, as each agency has 
different standards for determining the award of benefits. 
See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 
(1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991). 
The Board must make an independent determination based on 
the applicable regulations, the VA Secretary's 
instructions, and the precedent opinions of the chief legal 
officer of VA. 38 U.S.C.A. § 7104(c) (West 2002). Even 
assuming for the sake of argument that the Social Security 
determination was based entirely on the veteran's service-
connected disabilities, the preponderance of the evidence 
is against such a determination under VA law and 
regulations. Therefore, the Board concludes that the 
veteran is not unemployable, as a result of his service- 
connected disabilities. Accordingly, there is no basis to 
forward this case to the Director of the VA Compensation 
and Pension service for extraschedular consideration. 
38 C.F.R. § 4.16(b).

Because the ratings assigned for the veteran's service-
connected disabilities do not meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a), and because 
the circumstances of the veteran's claim do not merit 
referral for extraschedular consideration, an assignment of 
TDIU is not warranted.




ORDER

Entitlement to TDIU is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


